UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of Earliest Event Reported): December 6, 2011 (December 6, 2011) HOLLY ENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 001-32225 20-0833098 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 2828 N. Harwood, Suite 1300, Dallas, Texas 75201 (Address of Principal Executive Offices) (214) 871-3555 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On December 6, 2011, Holly Energy Partners, L.P. (the “Partnership”) issued a press release announcing that it closed its previously announced public offering of 1,475,000 common units representing limited partner interests in the Partnership.A copy of the press release announcing the public offering of common units is furnished as Exhibit 99.1. This report on Form 8-K and the press release furnished as Exhibit99.1 is neither an offer to sell nor a solicitation of an offer to buy any of the securities described herein, and shall not constitute an offer, solicitation or sale in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such jurisdiction. In accordance with General Instruction B.2 of Form 8-K, the information furnished in this report on Form 8-K pursuant to Item 7.01, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), or otherwise subject to the liabilities of that section, unless the Partnership specifically incorporates it by reference in a document filed under the Exchange Act or the Securities Act. By filing this report on Form 8-K and furnishing the information pursuant to Item 7.01, the Partnership makes no admission as to the materiality of any information in this report furnished pursuant to Item 7.01, including Exhibit 99.1, or that any such information includes material investor information that is not otherwise publicly available. The information furnished in this report on Form 8-K pursuant to Item 7.01, including the information contained in Exhibit 99.1, is summary information that is intended to be considered in the context of the Partnership’s Securities and Exchange Commission (“SEC”) filings and other public announcements that the Partnership may make, by press release or otherwise, from time to time. The Partnership disclaims any current intention to revise or update the information furnished in this report on Form 8-K pursuant to Item 7.01, including the information contained in Exhibit 99.1, although the Partnership may do so from time to time as its management believes is warranted. Any such updating may be made through the furnishing or filing of other reports or documents with the SEC, through press releases or through other public disclosure. Item 9.01Financial Statements and Exhibits. (d)Exhibits ExhibitNo. Description 99.1* Press Release of Holly Energy Partners, L.P., issued December 6, 2011. *Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOLLY ENERGY PARTNERS, L.P. By:HEP Logistics Holdings, L.P., its General Partner By:Holly Logistic Services, L.L.C., its General Partner By: /s/ Douglas S. Aron Name: Douglas S. Aron Title Executive Vice President and Chief Financial Officer Date:December 6, 2011 EXHIBIT INDEX ExhibitNo. Description 99.1* Press Release of Holly Energy Partners, L.P., issued December 6, 2011. *Furnished herewith.
